UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4559



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CLAUDE PERCY SALES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-260)


Submitted:   January 25, 2006          Decided:     February 27, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Robert A.J.
Lang, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Claude Percy Sales appeals from his 180-month sentence

imposed pursuant to his guilty plea to possession of a firearm by

a convicted felon.   On appeal, he asserts that his sentence should

not have been enhanced under the Armed Career Criminal Act (“ACCA”)

because (1) such an enhancement violated United States v. Booker,

543 U.S. 220 (2005), and (2) his prior North Carolina breaking and

entering convictions did not qualify as predicate felonies.            We

affirm.

           As Sales admits, his claim that the application of the

ACCA violated the principles of Booker is foreclosed by circuit

precedent.    See United States v. Thompson, 421 F.3d 278, 286 (4th

Cir. 2005) (holding that fact of prior conviction is not subject to

Booker requirements; that convictions cannot be severed from their

essential components, including the integral facts such as the

statutory violation and date of offense; and that these facts are

inherent to convictions, not extraneous to them), petition for

cert. filed, Oct. 25, 2005 (No. 05-7266); United States v. Cheek,

415 F.3d 349, 350 (4th Cir. 2005) (holding that defendant’s Sixth

Amendment right to trial by a jury was not violated by district

court’s   reliance   on   his   prior   convictions   for   purposes   of

sentencing under the ACCA, even though convictions were neither

charged in indictment nor admitted), cert. denied, 126 S. Ct. 640

(2005).


                                  - 2 -
           Sales also contends that his North Carolina convictions

for breaking and entering did not constitute “violent felonies”

under 28 U.S.C.A. § 924(e)(2)(B) (West 2000 & Supp. 2005) because

they were not “punishable by imprisonment for a term exceeding one

year.”   Although breaking and entering, a Class H felony, carries

a maximum term of 30 months’ imprisonment, Sales was only subject

to a term of 10-12 months, due to his criminal history and lack of

admitted aggravating factors. (J.A. at 96, 104-05); see North

Carolina v. Allen, 615 S.E.2d 256, 265-70 (N.C. 2005) (holding

that, after Blakely v. Washington, 542 U.S. 296 (2004), statutory

maximum is the maximum that this particular defendant can face in

light of his criminal history and the facts found by a jury or

admitted by the defendant).

           However, as Sales admits, his argument is foreclosed by

this court’s decision in United States v. Harp, 406 F.3d 242, 246

(4th Cir. 2005) (holding that “a prior North Carolina conviction

was for a crime punishable by imprisonment for a term exceeding one

year if any defendant charged with that crime could receive a

sentence of more than one year”), cert. denied, 126 S. Ct. 297

(2005). In addition, Harp considered and rejected the argument that

Allen required a different result.*    Id. at 246-47.   Thus, because


     *
      At the time Harp was decided, Allen was still pending on
appeal to the North Carolina Supreme Court. However, the Supreme
Court affirmed the holding of the North Carolina Court of Appeals,
which was the holding reviewed by this court. The North Carolina
Court of Appeals held that the portion of the state sentencing

                               - 3 -
a sentence of over twelve months could be imposed on a defendant

convicted of breaking and entering, Sales’ prior convictions were

properly considered felonies.

           Accordingly, we affirm Sales’ sentence. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




guidelines that permitted judges to impose aggravated sentences
based on facts not found by a jury violated Blakely.      North
Carolina v. Allen, 601 S.E.2d 299, 306 (N.C. App. 2004).

                                  - 4 -